FORM OF REVOLVING NOTE

NOTE DATE:  _________________

$4,000,000
LOAN NO. 8558931




FOR VALUE RECEIVED, M-tron Industries, Inc., a Delaware corporation, and Piezo
Technology, Inc., a Florida corporation (collectively, the “Borrowers”), jointly
and severally promise to pay to the order of First National Bank of Omaha, a
national banking association (the “Bank”), at its principal office or such other
address as Bank or holder may designate from time to time, the principal sum of
$4,000,000, or the amount shown on Bank’s records to be outstanding, plus
interest.  The annual interest rate for this note is computed on actual 360
basis; that is, by applying the ratio of the annual interest rate over a year of
360 days multiplied by the outstanding principal amount, multiplied by the
actual number of days the principal balance is outstanding.  Absent manifest
error, Bank’s records shall be conclusive evidence of the principal and accrued
interest owing hereunder.

This Revolving Note is executed pursuant to that certain Amended & Restated Loan
Agreement, of even date herewith, between Borrowers and Bank (the “Loan
Agreement”).  All capitalized terms not otherwise defined in this Revolving Note
shall have the meanings provided in the Loan Agreement.

The interest rate on this Revolving Note is subject to change from time to time
based on changes in the LIBOR Rate (as hereinafter defined), adjusted and
determined, without notice to Borrower, as of the date of this Revolving Note
and on the first (1 st) day of each calendar month hereafter (“Interest Rate
Change Date”).  The “LIBOR Rate” shall mean the London Interbank Offered Rate of
Interest for an interest period of one (1) month, on the day that is two London
Business Days preceding each Interest Rate Change Date (the “Reset Date”).
 “London Business Day” shall mean any day on which commercial banks in London,
England are open for general business (the “Index”).  The Index is currently
0.273% per annum.  The interest rate to be applied to the unpaid principal
balance under this Revolving Note prior to the Revolving Loan Termination Date
will be at a rate of 4.75% percentage points plus the Index resulting in an
initial rate of interest of 5.023%.  After the Revolving Loan Termination Date,
the interest rate to be applied to the unpaid principal balance of this
Revolving Note will be at a rate of 6.00% percentage points plus the Index.

Repayment Terms.  Until the Maturity Date, interest only shall be payable on the
first day of the month immediately following the date of this Revolving Note and
each and every month thereafter until the Maturity Date.  On the Maturity Date,
all principal and accrued interest are due and payable.

Prepayment.  This Revolving Note may be prepaid in whole or in part without
premium or penalty but with interest accrued on the amount prepaid to the date
of payment.

Additional Terms and Conditions.  The Loan Agreement, and any amendments or
substitutions, contains additional terms and conditions, including default and
acceleration provisions, which are incorporated into this Revolving Note by
reference.  Borrowers agree to pay all costs of collection, including reasonable
attorneys’ fees and legal expenses incurred by











Bank, if this Revolving Note is not paid as provided above.  This Revolving Note
shall be governed by the substantive laws of the State of Nebraska.

Waiver of Presentment and Notice of Dishonor.  Borrowers jointly and severally
and any other person who signs, guarantees or endorses this Revolving Note, to
the extent allowed by law, hereby waive presentment, demand for payment, notice
of dishonor, protest and any notice relating to the acceleration of the maturity
of this Revolving Note.

Restated Note.  This Revolving Note is a restated version of the Revolving Note
issued pursuant to that certain Loan Agreement dated as of October 14, 2004, as
amended by the First Amendment to Loan Agreement dated May 31, 2005, the Second
Amendment to Loan Agreement dated June 30, 2006, the Third Amendment to Loan
Agreement dated October 3, 2006, the Fourth Amendment to Loan Agreement dated
June 30, 2007, the Fifth Amendment to the Loan Agreement dated June 30, 2008,
the Change in Terms Agreement dated as of June 30, 2009, and the Change in Terms
Agreement dated as of July 31, 2009.

[The Remainder of This Page Intentionally Left Blank and Signature Page Follows]





494835.3




M-TRON INDUSTRIES, INC., a Delaware corporation, Borrower







By:

      Greg Anderson, President







PIEZO TECHNOLOGY, INC., a Florida corporation, Borrower







By:

      Greg Anderson, President







STATE OF

 )

 ) ss.

COUNTY OF

 )




On this       day of ____________, 2009, before me, the undersigned, a Notary
Public, personally appeared Greg Anderson, on behalf of said entity as President
of M-tron Industries, Inc., a Delaware corporation, Borrower, who executed the
foregoing instrument, and acknowledged that he executed the same as his
voluntary act and deed, as well as that of the corporation.




Notary Public




STATE OF

 )

 ) ss.

COUNTY OF

 )




On this       day of ____________, 2009, before me, the undersigned, a Notary
Public, personally appeared Greg Anderson, on behalf of said entity as President
of Piezo Technology, Inc., a Florida corporation, Borrower, who executed the
foregoing instrument, and acknowledged that he executed the same as his
voluntary act and deed, as well as that of the corporation.




Notary Public












